Citation Nr: 1427365	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than July 28, 2009 for a grant of service connection for coronary artery disease (CAD), status post coronary artery bypass graft.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 646 dated in February 2013, the Veteran's representative requested that the Veteran be scheduled for a hearing before the Board.  Therefore, this case must be remanded in order to schedule the Veteran for an appropriate hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate hearing before a Veterans Law Judge of the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




